Exhibit 10.21

 

Energous Corporation

 

Non-Employee Director Compensation Policy

 

Members of the Board of Directors (the “Board”) of Energous Corporation (the
“Company”) who are not employees of the Company or any subsidiary of the Company
(“Directors”) shall be paid the following amounts in consideration for their
services on the Board.

 

Cash Compensation

 

Each Director shall be paid an annual cash retainer of $50,000 prorated for
partial years of service and paid quarterly in arrears. The Chairman of the
Board, Lead Independent Director and committee members shall be paid the
following additional annual cash retainer amounts paid quarterly in arrears:

 

Chairman of the Board: $50,000 Lead Independent Director:   $25,000 Audit
Committee Chair:   $20,000 Audit Committee Member: $10,000 Compensation
Committee Chair:   $15,000 Compensation Committee Member:   $5,000 Corporate
Governance and Nominating Committee Chair:   $10,000 Corporate Governance and
Nominating Committee Member:   $5,000

 

A Director may elect to receive all or any portion of the cash consideration
otherwise payable in respect of a particular calendar year in the form of
deferred stock units (“DSUs”). DSUs are bookkeeping entries representing the
equivalent of shares of the Company’s common stock “Common Stock”) and are paid
in shares of Common Stock on the effective date of the Director’s cessation of
services to the Board. To be effective, notice of such election must be
delivered to the Company’s Chief Financial Officer in writing or electronically
on a form acceptable to the Company prior to the commencement of the subject
year. If a Director elects to receive DSUs in lieu of cash for a particular
calendar year, such Director shall, on the first trading day following December
31 of the preceding year (the “DSU Grant Date”), be granted a number of DSUs
equal to the cash amount of such election divided by the Fair Market Value of
the Common Stock on the DSU Grant Date. Such DSUs shall be made under and
pursuant to the Company’s 2014 Non-Employee Equity Compensation Plan (the
“Plan”). Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Plan. The DSUs shall not become vested until the
first anniversary of the DSU Grant Date (the “DSU Vesting Date”). If a Director
ceases to serve as a Director before the DSU Vesting Date due to the Director’s
death, or if there is a Change in Control prior to the DSU Vesting Date, then
the DSUs shall become fully vested as of the date of such death or Change in
Control, as applicable. If a Director ceases to serve as a Director at any time
for any reason other than death before the earlier of the DSU Vesting Date or a
Change in Control, then the DSUs shall become vested pro rata (based on the
number of days between the DSU Grant Date and the date of cessation of services
divided by 365), and to the extent the DSUs are not thereby vested they shall be
forfeited as of the date of such cessation of services.

 



   

 

 

Equity Compensation

 

On the first trading day following December 31 of each year (each, an “RSU Grant
Date”), each Director will also be awarded a number of restricted stock units
(“RSUs”) equal to $75,000 divided by the Fair Market Value of the Common Stock
on the RSU Grant Date; provided, however, a Director may elect to receive all or
any portion of such compensation in the form of DSUs. To be effective, notice of
such election must be delivered to the Company’s Chief Financial Officer in
writing or electronically on a form acceptable to the Company prior to the
commencement of the subject year. In addition, the Chairman of the Board, if
independent, shall be awarded an additional 25,000 RSUs on the RSU Grant Date.
All Director RSUs under this Policy shall be made under and pursuant to the
Plan. The RSUs shall not become vested until the first anniversary of the RSU
Grant Date (the “Annual Award Vesting Date”). If a Director ceases to serve as a
Director before the Annual Award Vesting Date due to the Director’s death, or if
there is a Change in Control prior to the Annual Award Vesting Date, then the
RSUs shall become fully vested as of the date of such death or Change in
Control, as applicable. If a Director ceases to serve as a Director at any time
for any reason other than death before the earlier of the Annual Award Vesting
Date or a Change in Control, then the annual equity grant shall become vested
pro rata (based on the number of days between the RSU Grant Date and the date of
cessation of services divided by 365), and to the extent the RSUs are not
thereby vested they shall be forfeited as of the date of such cessation of
services. The Board, in its sole discretion and in recognition for meritorious
service, may elect to vest up to 100% of a Director’s unvested equity awards
upon retirement.

 

Expense Reimbursement

 

The compensation described in this Policy is in addition to reimbursement of all
out-of-pocket expenses incurred by Directors in attending meetings of the Board.

 

Employee Directors

 

An employee of the Company who serves as a director on the Board or on the board
of directors of a Company subsidiary receives no additional compensation for
such service.

 

Section 409A

 

This Policy is intended to comply with Code Section 409A to the extent subject
thereto, and, accordingly, to the maximum extent permitted, the Policy shall be
interpreted and administered to be in compliance therewith. Any payments
described in this Policy that are due within the “short-term deferral period” as
defined in Code Section 409A shall not be treated as deferred compensation
unless applicable laws require otherwise.

 

Adopted Effective December 17, 2015

 



 2 

